DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered. Claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39-40, 44, 47 and 50-55 are pending with claims 1-3, 6, 9, 11-14, 17, 19-20, 23-24, 26, 28, 31-32, 35-36, 39 withdrawn, claims 4-5, 7-8, 10, 15-16, 18, 21-22, 25, 27, 29-30, 33-34, 37-38, 41-43, 45-46, 48-49 cancelled.
Claim Objections
Claim 40, 44 and 50 are objected to because of the following informalities:  
Claim 40 recites “the thermally conductive barrier” in lines 5-6 and 7, “the one or more thermally conductive barriers” in lines 7-8 and 10 and should recite “the at least one thermally conductive barrier” to be consistent with the amended recitation in line 4.  Appropriate correction is required.
Claim 44 recites “encapsulated” in line 2 and should recite “microencapsulated” to be consistent with the amended recitation in Claim 40. Appropriate correction is required.
Claim 50 recites “the one or more thermally conductive barriers” in line 3 and should recite “the at least one thermally conductive barrier” to be consistent with the amended recitation in Claim 40, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 44, 47 and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “the external portable cold pack storage regions are filled with portable cold packs” in line 13 however claim 40 previously recites “one or more external portable cold pack storage regions” making it unclear whether there is one or more external portable cold pack storage regions or multiple external portable cold pack storage regions rendering the scope of the claim unclear and indefinite.
Claim 40 further recites “portable cold packs” in line 14 and then recites “one or more portable cold packs” in the second line from the bottom making it unclear whether there is one or more portable cold packs or multiple portable cold packs rendering the scope of the claim unclear and indefinite.
Claim 47 recites “the portable cold packs” in line 1 however claim 40 previously recites “one or more portable cold packs” in the second to last line making it unclear 
Claim 47 recites “the external portable cold pack storage regions” in line 2 however claim 40 previously recites “one or more external portable cold pack storage regions” making it unclear whether there is one or more external portable cold pack storage regions or multiple external portable cold pack storage regions rendering the scope of the claim unclear and indefinite.
Claim 53 recites “the external portable cold pack storage regions” in line 2 however claim 40 previously recites “one or more external portable cold pack storage regions” making it unclear whether there is one or more external portable cold pack storage regions or multiple external portable cold pack storage regions rendering the scope of the claim unclear and indefinite.
Claim 53 recites “0.4L portable cold packs” in line 3 however claim 40 previously recites “one or more portable cold packs” in the second to last line making it unclear whether these are the same one or more portable cold packs or different portable cold packs rendering the scope of the claim unclear and indefinite.
Claim 54 recites “the external portable cold pack storage regions” in line 2 however claim 40 previously recites “one or more external portable cold pack storage regions” making it unclear whether there is one or more external portable cold pack storage regions or multiple external portable cold pack storage regions rendering the scope of the claim unclear and indefinite.
Claim 54 recites “0.4L portable cold packs” in line 3 however claim 40 previously recites “one or more portable cold packs” in the second to last line making it unclear 
Claims not explicitly referenced are included in the 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40, 44, 47, 50 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patstone (US PG Pub. 2015/0068242) in view of Matta et al. (US PG Pub. 2012/0305435), Patton (US Pat. 8,695,373) and Ferracamo (US PG Pub. 2016/0362240).
Regarding claim 40, Patstone discloses a medicinal carrier device, comprising: one or more sections of thermal insulation (vacuum-insulated panels VIPs 22) 
Although Patstone does not explicitly teach the heat capacity, volume and thermal conductivity of the thermally conductive barrier sufficient to cool the volume of the internal space from an ambient temperature to between 2°C and 10°C without falling below 0.5°C in less than 2 hours from a time point when all of the external portable cold pack storage regions are filled with portable cold packs, and to maintain the volume of the internal space to between 0.5°C and 10°C for at least 30 hours from the time point, 
Matta also teaches the concept of a medicinal carrier device having a buffer PCM thermally conductive barrier (140), the selection of the PCM may include consideration of multiple factors including, but not limited to, the desired protected temperature range, anticipated ambient temperatures during shipment, thermal properties of the different phase change materials, thermal properties of the container and/or insulation panels, and thermal properties of the temperature sensitive product being shipped (paragraph 48). Matta further teaches cost savings can be achieved by only providing enough thermal capacity to ensure that the payload arrives at a desired temperature within a predetermined period of time, for example, 24, 48, 72, 96, or 120 hours (see at least paragraphs 41, 51, and 89). Matta further teaches when considering these design factors, the desired temperature range (R, Fig. 3b) is maintained between 2°C and 8°C starting at time 0 and would be sufficient to cool the internal space from an ambient temperature to between 2°C and 10°C without falling below 0.5°C in less than 2 hours from a time point when all of the external portable cold pack storage regions are filled with portable cold packs.
Therefore, the heat capacity, volume, thermal conductivity, ambient temperature, internal space temperature range/limits for desired shipping time periods are recognized as a result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thermal properties of the thermally conductive 
Patstone further does not explicitly teach the phase change material is microencapsulated within the thermally-conductive material.
Patton teaches the concept of a cooled storage carrier device utilizing a microencapsulated phase change material (20) which allows easier handling of the 
Patstone further does not explicitly teach the medical carrier device includes an opening for removal and insertion of one or more portable cold packs to each of the one or more external portable cold pack storage regions during use of the device.
Ferracamo teaches the concept of a medicinal carrier device including an opening for removal and insertion of one or more portable cold packs to each of the one or more external portable cold pack storage regions during use of the device (PCM inserted into inner slot or channel of a wall assembly; paragraph 44) that allows the number and placement of the cold packs to be adjusted for different products and different storage temperature requirements allowing the user to have a great deal of flexibility (paragraph 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medicinal carrier device of Patstone to include an opening for removal and insertion of one or more portable cold packs to each of the one or more external portable cold pack storage regions during use of the device taught 
Regarding claim 44, Patstone as modified discloses the medicinal carrier device of claim 40, wherein the phase change material encapsulated within the thermally-conductive material comprises: phase change material having a melting temperature of 6°C (around 5°C; paragraph 55). 
Alternatively, if Applicant is not convinced around 5°C meets the limitations of 6°C, Patstone does teach the melting point of the phase change material can be selected to maintain a temperature range inside the internal space (paragraph 55). Therefore, the melting point of the phase change is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that selection of a PCM melting point results in maintaining a desired temperature range inside the internal space. Therefore, since the general conditions of the claim, i.e. that the melting point of the phase change material is selected according to a desired temperature profile in the carrier device, were disclosed in the prior art by Patstone, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the phase change material having a melting temperature of 6°C in order to select the material property of the PCM to maintain a desired temperature profile within the internal space.
Regarding claim 47, Patstone as modified discloses the medicinal carrier device of claim 40, and further teaches an integral number of cold packs (shown with 6 packs 42) but does not explicitly teach wherein the portable cold packs equivalent to the 
Matta teaches it is known for the portable cold packs equivalent to the volume of the external portable cold pack storage regions (configured such that only enough space is provided to allow cold pack to be inserted; paragraph 80) comprises: an integral number of cold packs (shown with 6 120 cold packs) of a standard size and shape for medicinal transport (paragraph 11) that achieves the benefits of reducing the lead time required to design and set up to manufacture new solutions for articles to be shipped in a wide variety of thermally controlled environments (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the medicinal carrier of Patstone to have the portable cold packs equivalent to the volume of the external portable cold pack storage regions comprises: an integral number of cold packs of a standard size and shape for medicinal transport taught by Matta in order to utilize known standard size and shape cold packs facilitating the design and set up to manufacture new solutions for articles to be shipped in a wide variety of thermally controlled environments.
Regarding claim 50, Patstone as modified discloses the medicinal carrier device of claim 40, further comprising: an insert (49) for the medicinal carrier device, the insert of a size and shape to secure the position of the one or more thermally conductive barriers relative to the medicinal storage region (paragraph 69).
Alternatively, if Applicant is not convinced Patstone teaches the insert is of a size and shape to secure the position of the one or more thermally conductive barriers relative to the medicinal storage region, Matta further teaches the use of an insert (130) 
Regarding claim 52, Patstone as modified discloses the medicinal carrier device of claim 40, wherein the one or more sections of thermal insulation comprise: insulated walls (vacuum-insulated panels VIPs 22; paragraph 44).
Regarding claims 53 and 54, Patstone as modified discloses the medicinal carrier device of claim 40, but does not explicitly teach wherein the external portable cold pack storage regions are of a size and shape to hold 0.6 L and 0.4 L portable cold packs.
Matta teaches the concept of a medicinal carrier device having a PCM cold pack (120), the selection of the PCM may include consideration of multiple factors including, but not limited to, the desired protected temperature range, anticipated ambient temperatures during shipment, thermal properties of the different phase change materials, thermal properties of the container and/or insulation panels, and thermal properties of the temperature sensitive product being shipped and design and sizing of phase change elements 120, 140 may vary depending on these factors as well 
Matta further teaches it is known for the portable cold packs equivalent to the volume of the external portable cold pack storage regions (configured such that only enough space is provided to allow cold pack to be inserted; paragraph 80) comprises: an integral number of cold packs (shown with 6 120 cold packs) of a standard size and shape for medicinal transport (paragraph 11) that achieves the benefits of reducing the lead time required to design and set up to manufacture new solutions for articles to be shipped in a wide variety of thermally controlled environments (paragraph 50). One of ordinary skill in the art would recognize that 0.4 and 0.6 L cold packs would be standard sizes (evidenced by the WHO-approved standard size pack described in Applicant’s specification on page 15, lines 6-13 ) that may be selected.
Therefore, the volume or size and thermal properties of the PCM cold pack is a recognized as a result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the cold pack, i.e. the heat capacity and volume are some of the factors to be optimized according to a desired specific temperature profile that needs to be maintained for a period of time within the medicinal carrier device to ensure that the payload arrives at a desired temperature within the predetermined period of time. Therefore, since the general conditions of the claim, i.e. that the volume or size of the cold pack is selected according to a desired product temperature for a specified time period, were disclosed in the prior art by Matta, 
Regarding claim 55, Patstone as modified discloses the medicinal carrier device of claim 40, further comprising: an exterior shell (12, Fig. 1) surrounding the one or more sections of thermal insulation (vacuum insulated panels of subassembly 20).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Patstone (US PG Pub. 2015/0068242) in view of Matta et al. (US PG Pub. 2012/0305435), Patton (US Pat. 8,695,373) and Ferracamo (US PG Pub. 2016/0362240), further in view of Wood et al. (US PG Pub. 2015/0191291).
Regarding claim 51, Patstone as modified discloses the medicinal carrier device of claim 40, wherein the one or more sections of thermal insulation form a rectangular structure (vacuum insulated panels 22 form a box-like structure), the carrier includes a lid (14) but does not teach the lid is removable.
Wood teaches it is known for a medicinal carrier device that includes a removable lid (10, Fig. 3; claim 9) that provides access to the interior of the package (paragraph 20). Substituting the hinged lid of Patstone with the removable lid of Wood is .
Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 06/10/2021, with respect to the rejection(s) of claim(s) 40, 44, 47, 50 and 52-55 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patstone (US PG Pub. 2015/0068242) in view of Matta et al. (US PG Pub. 2012/0305435), Patton (US Pat. 8,695,373) and Ferracamo (US PG Pub. 2016/0362240).
Applicant further argues claim 51 is allowable for depending from claim 40 however this is not found persuasive in view of the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763